Name: Commission Regulation (EEC) No 2817/92 of 28 September 1992 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 9. 92 Official Journal of the European Communities No L 284/19 COMMISSION REGULATION (EEC) No 2817/92 of 28 September 1992 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EEC) No 1637/92 (3), as amended by Regulation (EEC) No 2477/92 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1637/92 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 5 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49 . (3) OJ No L 171 , 26. 6. 1992, p. 18 . 4) OJ No L 246, 27. 8 . 1992, p. 31 . No L 284/20 Official Journal of the European Communities 29 . 9 . 92 ANNEX to the Commission Regulation of 28 September 1992 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Croatia, Slovenia, Bosnia-Herzegovina, Macedonia, Montenegro (3) Austria (") Sweden/Switzerland Other third countries (2)  Live weight  0102 90 10  17,469 0,000 134,374 (') (6) 01029031 23,574 17,469 0,000 1 34,374 (') (6) 010290 33  17,469 0,000 134,374 (  ) (6) 0102 90 35 23,574 17,469 0,000 1 34,374 (') (6) 0102 90 37 23,574 17,469 0,000 1 34,374 (  ) (6)  Net weight  0201 1010  33,190 0,000 255,311 OO 0201 10 90 44,791 33,190 0,000 255,311 (') f5) 0201 20 21  33,190 0,000 255,31 1 (') (0 0201 20 29 44,791 33,190 0,000 255,31 1 (')0 0201 20 31  26,552 0,000 204,248 (') 0 0201 20 39 35,833 26,552 0,000 204,248 (') 0 0201 20 51 53,750 39,828 0,000 306,373 (') 0 0201 20 59 53,750 39,828 0,000 306,373 (') 0 0201 20 90  49,786 0,000 382,966 (') 0 0201 30 00  56,948 0,000 438,060 (') 0 0206 10 95  56,948 0,000 438,060 (') 0210 20 10  49,786 0,000 382,966 0210 20 90  56,948 0,000 438,060 0210 90 41  56,948 0,000 438,060 0210 90 90  56,948 0,000 438,060 1602 50 10  56,948 0,000 438,060 1602 90 61  56,948 0,000 438,060 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (2) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. (3) This levy is applicable only to products complying with the provisions of the Commission Regulation (EEC) No 859/92. (4) This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 111 , 29. 4. 1992, p. 21 ). (*) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 898/92 have been presented, are subject to the levies set out in the Annex to that Regulation . (6) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 891 /92 have been presented, are subject to the levies set out in the Annex to that Regulation.